f UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36643 AAC HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 35-2496142 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 200 Powell Place Brentwood, Tennessee 37027 (Address, including zip code, of registrant’s principal executive offices) (615)732-1231 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each Class Name of exchange on which registered Common Stock, $0.001 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of June30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant (based on the closing price of $43.56 on that date), was approximately $235,100,000.Common stock held by each officer and director and by each person known to the registrant who owned 5% or more of the outstanding common stock has been excluded in that such persons may be deemed affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of March 1, 2016, there were 22,985,364 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive proxy materials for its 2016 Annual Meeting of Stockholders are incorporated by reference into Part III hereof. AAC HOLDINGS, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PART I Item1. Business 3 Item1A. Risk Factors 16 Item1B. Unresolved Staff Comments 30 Item2. Properties 30 Item3. Legal Proceedings 30 Item4. Mine Safety Disclosures 31 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 32 Item6. Selected Financial Data 34 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item7A. Quantitative and Qualitative Disclosures About Market Risk 56 Item8. Financial Statements and Supplementary Data 56 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item9A. Controls and Procedures 56 Item9B. Other Information 57 PART III Item10. Directors, Executive Officers and Corporate Governance 57 Item11. Executive Compensation 57 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item13. Certain Relationships and Related Transactions, and Director Independence 57 Item14. Principal Accounting Fees and Services 57 PART IV Item15. Exhibits and Financial Statement Schedules 58 SIGNATURES 2 PART I Unless we indicate otherwise or the context requires, “we,” “our,” “us” and the “company” refer, prior to the Reorganization Transactions discussed below, to American Addiction Centers, Inc. and, after the Reorganization Transactions, to AAC Holdings, Inc., in each case together with their consolidated subsidiaries, respectively. The term “Holdings” refers to AAC Holdings, Inc. and the term “AAC” refers to American Addiction Centers, Inc. Item1. Business. Company Overview We believe we are a leading provider of inpatient substance abuse treatment services for individuals with drug and alcohol addiction. As of December 31, 2015, we operated nine residential substance abuse treatment facilities located throughout the United States, focused on delivering effective clinical care and treatment solutions across 897 beds, which included 482 licensed detoxification beds. We also operate nine standalone outpatient centers. As of December 31, 2015, we had under development a 93-bed chemical dependency recovery hospital (“CDRH”) near Aliso Viejo, California. In addition, we are in the process of expanding our Recovery First facility in the Fort Lauderdale, Florida area to accommodate 22 additional detoxification beds and are also expanding the Oxford Centre facility to accommodate 44 additional residential beds and 48 sober living beds. In addition to our inpatient and outpatient treatment services, we perform drug testing and diagnostic laboratory services and provide physician services to our clients. The majority of our approximately 1,600 employees are highly trained clinical staff who deploy research-based treatment programs with structured curricula for detoxification, residential treatment, partial hospitalization and intensive outpatient care. By applying a tailored treatment program based on the individual needs of each client, many of whom require treatment for a co-occurring mental health disorder, such as depression, bipolar disorder and schizophrenia, we believe we offer the level of quality care and service necessary for our clients to achieve and maintain sobriety. We believe we are also one of the largest internet marketers in the addiction treatment industry with respect to website visits and leads generated. Following our acquisition of Referral Solutions Group, LLC (“RSG”) on July 2, 2015, combined with our existing internet assets, we now operate a broad portfolio of internet assets that services millions of website visits each month. RSG, through its wholly owned subsidiary Recovery Brands, a leading publisher of “authority” websites such as Rehabs.com and Recovery.org, serves families and individuals struggling with addiction and seeking treatment options through comprehensive online directories, treatment provider reviews, forums and professional communities.Recovery Brands also provides online marketing solutions to other treatment providers such as enhanced facility profiles, audience targeting, lead generation and tools for digital reputation management. We have made substantial investments in our treatment facilities with a specific focus on providing aesthetically pleasing properties and grounds, numerous amenities, healthy food and a courteous and attentive staff to distinguish us from our competitors. Our commitment to clinical excellence, premium facilities and customer service has allowed us to form relationships across a broad set of key referral sources, including hospitals, other treatment facilities, employers, alumni and employee assistance programs. Our platform is supported by a centralized infrastructure that includes a multi-faceted sales and marketing program, call center operations, a laboratory facility, billing and collection services and other support functions. This infrastructure, in conjunction with our premium service offerings, has enabled us to develop a strong national brand. The substantial investments we have made at a corporate level contribute to our operational efficiencies and provide us flexibility to place clients at a variety of our facilities in order to optimize care that best fits both the clients’ clinical needs and their insurance benefits. We have demonstrated the ability to grow our business organically and generate attractive returns on investments with our de novo developments and acquisitions. Our three completed de novo developments, Greenhouse, Desert Hope and River Oaks, added 440 total beds on a combined basis. Greenhouse and Desert Hope each achieved profitability within the first year of its respective opening and it is currently expected that River Oaks will achieve profitability within the first year of its October 2015 opening. During 2015, we completed four acquisitions which added a total of 249 residential beds and seven standalone outpatient centers. Our net revenues have increased to $212.3 million in 2015 from $133.0 million in 2014, representing a growth rate of 60%. In addition, for the years ended December 31, 2015 and 2014, we had $44.3 million and $21.1 million in Adjusted EBITDA, respectively, representing a growth rate of 110%.For the years ended December 31, 2015 and 2014, net income attributable to AAC Holdings, Inc. stockholders was $11.2 million and $7.6 million, respectively, representing a 47% growth rate. For the years ended December 31, 2015 and 2014, approximately 90% of our revenues were reimbursable by commercial payors, including amounts paid by such payors to clients, and the remaining portion was payable directly by our clients. We currently do not receive any revenues from Medicare and Medicaid programs. See “Selected Financial Data” for a discussion of Adjusted EBITDA and a reconciliation of Adjusted EBITDA to net income, the most directly comparable GAAP measure. 3 Our History
